Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, 6-9, 11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. 2007/127812 A2 (“Krishnamurthy”).
Regarding claim 1, KRISHNAMURTHY teaches a method comprising: 
retrieving, by a first service (page 1: “Field of the Invention”: teaching “information gathering and dissemination” by a “self-optimizing social network” (i.e., “first service” as recited)), information from a third-party service associated with at least one team member of a plurality of team members of a user account associated with a viewing user (per page 9 in relation to a taught friend tracking system/module, the described self-optimizing social network gets friends and contact information for an operative user/person from other online systems, e.g. “third-party service” as recited, the ; 
determining, by the first service, that the viewing user can interact with the at least one team member on the third-party service using the information retrieved from the third-party service (pages 9-10 teaching how friends and contact information obtained from other online systems is used to generate a “friends graph” which composites all the friends and contacts across different systems into a single construct, the friends graph is used to determine direct friends and also mutual friends among users, and per page 10 is a basis for determining “how far the posting may be propagated” by the posting module, e.g. a posting/message crafted by an operative user for transmission to other users for example); and 
providing, by the first service, an interactive interface to interact with the at least one team member at the third-party service (page 10 teaching the posting module which allows the operative user to craft a posting/message for transmission to others (e.g., conceivably a coworker as mentioned previously, which reads on the recited “at least one team member”), the module allows the user to create the post and manage properties thereof, and to function as described the module necessarily includes “an interactive interface” as recited, e.g. a UI/GUI or some equivalent that allows the creation of a post/message and the managing of properties for it as taught).

Regarding claim 4, Krishnamurthy teaches the method of claim 1, wherein determining the at least one team member that the viewing user can interact with on the third-party service further comprises: searching the information received from the third-party service for an interaction event associated with a content item to which both the viewing user and the at least one team member have access at the first service (page 9 discussing the obtaining of friends and contacts information 

Regarding claim 6, Krishnamurthy teaches the method of claim 1, wherein providing the interactive interface to interact with the at least one team member using the third-party service comprises: determining a type of user input associated with the third-party service and providing, by the first service, an input control in the interactive interface based on the type of user input associated with the third-party service (page 10 discussing creation of posts by the operative user, and may include a post that features a provided photo or a provided video, and to facilitate adding a photo or video as opposed to mere text there is necessarily some input mechanism that corresponds to those non-text content types, where the photo/video feasibly added by the immediate/operative social network per page 10 may correspond to photo/video-related actions associated with other online systems (see e.g., end of page 6 through beginning of page 7: discussing how the operative user is able to take advantage of capabilities in the other online systems)).

Regarding claim 7, Krishnamurthy teaches the method of claim 1, wherein the retrieving the information from the third-party service associated with the at least one team member of the plurality of team members comprises: communicating with the third-party service using an access credential of the viewing user to retrieve the information (the operative user may be authorized via a login for example, see page 5 where Bob identifies himself and provides a password, and see also the bottom of page 6 discussing how the authentication of the operative user is a precondition for actions in other 

Regarding claim 8, Krishnamurthy teaches the method of claim 7, wherein the retrieving the information from the third-party service associated with the at least one team member of the plurality of team members includes searching the user account of the viewing user at the third-party service for an email account of the at least one team member (page 9 discussing the obtaining of friends and contacts information from other online/social systems, the systems may be inclusive of an “email system”, such that obtained email may be used to share information/posts as discussed per page 12 by an information sharing service).

Regarding claim 9, Krishnamurthy teaches the method of claim 1, wherein the retrieving the information from the third-party service associated with the at least one team member of the plurality of team members includes searching for at least one interaction associated with the user account of the viewing user at the third-party service for actions performed with respect to a content item at the third-party service (page 9 discussing the obtaining of friends and contacts information from other online/social systems, and a basis for this may be “any other persons with whom the user has actually communicated”, where communications within this taught framework is broadly contemplated per page 2 first paragraph under “Summary” and may include “social network message posting” (i.e., “content item” as recited)).

Regarding claim 11, the claim includes the same or similar limitations as discussed above in relation to claim 1, and is therefore rejected under the same rationale.  The claim specifically recites additionally elements that are further taught, e.g. a contact service (which the described “social storage and a processor (the reference must necessarily involve a general purpose computer or specialized computer device to function as intended, and one of ordinary skill in the art would understand such computer devices to inherently involve use of processor and memory elements).

Regarding claim 14, the claim includes the same or similar limitations as discussed above in relation to claim 4, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as discussed above in relation to claim 6, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as discussed above in relation to claim 7, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as discussed above in relation to claim 1, and is therefore rejected under the same rationale.  The claim specifically recites additional elements that are further taught, e.g. a non-transitory computer readable medium (the reference must necessarily involve a general purpose computer or specialized computer device to function as intended, and one of ordinary skill in the art would understand such computer devices to inherently involve use of processor and memory elements).

Regarding claim 20, the claim includes the same or similar limitations as discussed above in relation to claim 4, and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of U.S. Patent Application Publication No. 2015/0149930 (“Walkin”).
Regarding claim 10, Krishnamurthy teaches the method of claim 1, as discussed above.  The aforementioned reference clearly permits a user to draft a message/post for sending to other users, for example as discussed above in relation to claim 1.  That said, Krishnamurthy does not appear to clearly teach the further limitation for providing a user interface to select a plurality of content items, the plurality of content items including a content item and receiving an indication that the viewing user has selected the content item, wherein the user interface to interact with the at least one team member using the third-party service is provided after receiving the indication that the viewing user has selected the content item.  Rather, the Examiner relies upon WALKIN to teach what Krishnamurthy otherwise lacks, see e.g. Walkin’s FIGs. 4-6 series, where a user is clearly choosing something to post, for 
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walkin’s user selection with Krishnamurthy’s framework, e.g. to provide a concrete example/feature known in the state of the art for how a user may select users for messaging/posting per Walkin for Krishnamurthy’s framework with a comparable targeted messaging/posting aspect.


8.	Claims 2, 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Walkin and U.S. Patent No. 9818161 (“Voas”).
Regarding claim 2, Krishnamurthy teaches the method of claim 1, as discussed above.  The aforementioned reference clearly permits a user to draft a message/post for sending to other users, for example as discussed above in relation to claim 1.  That said, Krishnamurthy does not appear to clearly teach the further limitation for presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service.  Rather, the Examiner relies upon WALKIN to teach what Krishnamurthy may otherwise lack, see e.g. Walkin’s social networking UI per FIG. 6A, where a user can select a target second user from a list/menu of other second users for sending a social network message/post to.
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walkin’s user selection with 

While Krishnamurthy clearly contemplates that a user may message/communicate with different users across different online/social systems (e.g. bottom of page 6 through top of page 7, and also bottom of page 8 through top of page 8), Krishnamurthy does not teach the additional limitation where the user interface also includes a second interactive interface to interact with at least one other team member at a second third-party service.  Rather, the Examiner relies upon VOAS to teach what Krishnamurthy may otherwise lack, see e.g. Voas’s FIG. 4  teaching a user interface that composites functionality for various different online/social systems/networks in one unified UI.
Krishnamurthy and Voas both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Voas’s composite UI with Krishnamurthy’s framework, e.g. to provide a concrete example/feature known in the state of the art for how a user may select one such second online/social system among many for messaging/posting per Voas for Krishnamurthy’s framework with a comparable targeted messaging/posting aspect.

Regarding claim 5, Krishnamurthy in view of Voas and further in view of Walkin teach the method of claim 2, as discussed above.  The aforementioned references further teach the additional limitation wherein determining the at least one team member on the third-party service further comprises: identifying an account identifier associated with an account of the at least one team member on the third-party service (both of the features cited above per Voas and Walkin relate to an operative user selecting another user/friend for sending a message to, the another user/friend is clearly 

Regarding claim 12, the claim includes the same or similar limitations as discussed above in relation to claim 2, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as discussed above in relation to claim 2, and is therefore rejected under the same rationale.


9.	Claims 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Walkin and further in view of U.S. Patent Application Publication No. 2014/0081988 (“Woods”).
Regarding claim 3, Krishnamurthy teaches the method of claim 1, as discussed above.  The aforementioned reference clearly permits a user to draft a message/post for sending to other users, for example as discussed above in relation to claim 1.  That said, Krishnamurthy does not appear to clearly teach the further limitation for presenting a user interface including representations of the plurality of team members, wherein the user interface further includes the interactive interface to interact with the at least one team member at the third-party service and receiving a selection of a representation of the at least one team member in the user interface.  Rather, the Examiner relies upon WALKIN to teach what Krishnamurthy may otherwise lack, see e.g. Walkin’s social networking UI per FIG. 6A, where 
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walkin’s user selection with Krishnamurthy’s framework, e.g. to provide a concrete example/feature known in the state of the art for how a user may select users for messaging/posting per Walkin for Krishnamurthy’s framework with a comparable targeted messaging/posting aspect.

While Krishnamurthy clearly contemplates a messaging aspect between users, e.g. see the various modes of communication which include various types of messaging per page 2 first paragraph under “Summary.”  Krishnamurthy does not explicitly teach that a chat history/log is maintained, e.g. per the further limitations for presenting data retrieved from the third-party service in the interactive interface, the data corresponding to an interaction between the viewing user and the at least one team member at the third-party service and presenting data retrieved from a second third-party service in the interactive interface, the data corresponding to an interaction between the viewing user and the at least one team member at the second third-party service.  Rather, the Examiner relies upon WOODS to teach what Krishnamurthy may otherwise lack, see e.g. Woods’s [0034] discussing how chat histories are not only maintained but retrieved from a remote server for use/presentation in a social networking website. 
Krishnamurthy and Walkin both relate to social network messaging/posting features, and are therefore similarly directed and analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Woods’s persistent chat log/history aspect with Krishnamurthy’s framework, e.g. to provide a persistence of communication between two users in a social networking construct such that the maintained history is useful to the users and more resembling the way communications accrue between two parties in a real space for example.

Regarding claim 13, the claim includes the same or similar limitations as discussed above in relation to claim 3, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as discussed above in relation to claim 3, and is therefore rejected under the same rationale.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2013/0085836 Harik
US 2007/0266097 Harik
US 2008/0155669 Harik
US 2015/0188870 Sharp
US 2014/0229857 Haugen
US 2014/0012905 Roche

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174